Title: From Benjamin Franklin to Landais, 7 June 1780
From: Franklin, Benjamin
To: Landais, Pierre



Sir,
Passy, June 7th. 1780.
I receiv’d yours of the 29th. past, and after the Manner in which you quitted the Ship, my clear and positive Refusal of replacing you contained in mine of March the 12th. and my furnishing you with a considerable Sum to enable you to go to America for a Trial, I am surpris’d to find you at L’Orient when I thought you had long since been on your Voyage, and to be told that “you had been waiting ever since your Arrival there for my Orders to retake the Command of the Alliance,” when I had never before heard of your being there, or given you the least Expectation of the kind.— The whole Affair between us will be laid before our Superiors, who will judge justly of the Consistency and Propriety of your Conduct and of mine. I wave therefore any farther Dispute with you. But I charge you not to meddle with the Command of the alliance or create any Disturbance on board her, as you will answer the contrary at your Peril. I am, sir, Your most obedient & most humble Servant
B Franklin
Honble. Capt Landais, late Commader of Alliance, L’Orient.


Addressed: To, / The honble. Captain Landais / late Commander of Ship Alliance / now at L’Orient.
Notation by James Moylan: I presented this Letter—to Captain Landais on board the Alliance the 18th day of June 1780 and desir’d he wou’d give me a receipt for it, agreeable to the orders of the Honble. Doctor B. Franklin; the said Cap: Landais refused to receive it. saying it had been adress’d to the late commander of the Alliance. This I do hereby attest & certify.
James Moylan L’Orient 10th July 1780

